This is an appeal from a conviction for vagrancy, a common prostitute, wherein the fine was assessed at $25.
The term of court at which the conviction occurred adjourned on December 15th. The statement of facts and bills of exceptions were not filed until January 12th following, eight days more than the twenty which could have been allowed for that purpose. There was no order allowing any time after adjournment, hence the State's motion to strike out the bills and statement of facts must necessarily be granted. De Friend v. State, 69 Tex. Crim. 329; Durham v. State, 69 Tex.Crim. Rep., and a great many other cases. Without these there is no question presented which can be reviewed.
The judgment is therefore affirmed.
Affirmed. *Page 302